Exhibit 10.10

FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE

THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this “Amendment”) is
made as of the 16 day of July, 2014, by CY-FAIR SURGICAL PROPERTIES, LTD., a
Texas limited partnership (“Seller”), and HC-11250 FALLBROOK DRIVE, LLC, a
Delaware limited liability company, (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller and Carter Validus Properties, LLC entered into that certain
Agreement for Purchase and Sale dated May 31, 2014 (the “Agreement”), which was
assigned to Purchaser by that certain Assignment of Purchase Agreement (the
“Assignment”) dated June 26, 2014; and

WHEREAS, Seller and Purchaser have agreed to amend the Agreement as set forth
herein.

NOW, THEREFORE, for and in consideration of the sum of ten dollars ($10.00), and
other good and valuable consideration, the receipt and sufficiency of which the
parties acknowledge, the parties hereby agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meaning set forth in the Agreement.

2. Review Period. Section 4.01 is hereby deleted in its entirety and the
following is inserted in lieu thereof:

“Review Period” – the period of time following the Effective Date and ending on
5:00 p.m., Tampa, Florida time on July 25, 2014 (the “Review Period) to review
and approve such items and to conduct such inspections, interviews, tests and
audits as Purchaser, in its sole discretion, deems appropriate, including, but
not limited to obtaining appraisals, surveys, engineering, work and a Phase I
Environmental Audit and a Phase II Environmental Audit. Purchaser shall also
have the right to interview the tenants at the Property.

3. Closing. Section 6.01 is hereby deleted in its entirety and the following is
inserted in lieu thereof:

“Closing” – Subject to satisfaction or waiver of the Conditions Precedent to
Closing set forth in Section 9.05 of this Contract, the purchase and sale of the
Property (the “Closing”) will be held through escrow at the offices of the Title
Company and will occur at 11:00 a.m. Tampa, Florida time on or before July 31,
2014.

4. Ratification. The Agreement, as amended and modified hereby, is ratified and
confirmed and is in full force and effect according to its terms.



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed by the parties hereto
individually or in combination in two (2) or more counterparts, each of which
shall be an original, and all of which shall constitute one and the same
instrument. Facsimile or scanned and emailed copies of this Amendment shall have
the same force and effect as originals.

[Remainder of Page is Intentionally Blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
date first above written.

 

WITNESSES:

   PURCHASER:   

HC-11250 FALLBROOK DRIVE, LLC,

a Delaware limited liability company

/s/ Miles Callahan

   By: /s/ John E. Carter

Print Name: Miles Callahan

   Print Name: John E. Carter    Title: CEO

/s/ Anatalia Sanchez

  

Print Name: Anatalia Sanchez

      SELLER:   

CY-FAIR SURGICAL PROPERTIES, LTD.,

a Texas limited partnership

   By: Cy Fair Outpatient Care Properties,

/s/ Jonathan B. Campbell

   L.L.C., its general partner

Print Name: Jonathan B. Campbel

  

/s/ Rebecca A. Andrews

   By: /s/ Jeremy D. Tasset

Print Name: Rebecca A. Andrews

   Print Name: Jeremy D. Tasset   

Title: Secretary/Treasurer

 

3